DETAILED ACTION
This action is pursuant to the claims filed on August 16, 2021. Currently claims 1-2, 4-14, and 16-20 are pending with claims 1, 4-6, 10, 12-14, and 19-20 amended and claims 3 and 15 canceled. Below follows a complete final action on the merits of claims 1-2, 4-14, and 16-20. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the specification and drawings overcome the previous specification objections. 
Applicant’s amendments to the claims overcome the previous claim objections and some of the 35 U.S.C. 112(b) rejections, see below. 
Claim Objections
Claim 1 is objected to because of the following informalities:  amend “the cone” to – the non-conductive cone – in lines 7, 8, 10, 11, and 14 (occurs 5 times).  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  amend “the cone” to – the non-conductive cone – in lines 8, 9, 11, 12, and 16 (occurs 5 times).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “provide power” in lines 24. However, it is unclear if this is the same of different provided power than the provided power of line 20. For examination purposes, they will be interpreted as the same power. 
Claim 20 recites the limitation “an RF power/data signal generator” in line 3. However, it is unclear if the slash is meant to portray “an RF power AND data signal generator” or “an RF power OR data signal generator”. Clarification is required. For examination purposes, the limitation will be interpreted as “an RF power OR data signal generator”. 
Claims 16-20 are also rejected for their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US PGPUB: 2005/0144005) in view of Kennedy (US Patent No.: 4,852,573, hereinafter “Kennedy II”), further in view of Wells et al (US PGPUB: 2011/0295331). 
Regarding independent claim 1, Kennedy discloses a neural implant system (Fig. 1, Fig. 4) for communicating neural impulses generated by a brain of a patient having a body ([0023] “At least one electrode is implanted in the brain in the areas of local activity and neural impulses (such as neuronal discharges or action potentials) are sensed at the electrodes”; [0030]), comprising:
(a) a neural implant electrode system (10) configured to be implanted in a selected site of the patient's brain ([0023]-[0024] refers to implanting the electrode into the patient’s brain) the neural implant electrode system , including: 
(i) a non-conductive cone (12) that consists essentially of a material that is stable in a neural environment ([0024] refers to the cone made from glass, a material stable in a neural environment) and that defines a cavity ([0024] refers to the cone as hollow, necessarily defining a cavity; see also Fig. 1 which displays the cone as hollow to accommodate wires 14), the cavity opening to a small opening at a first end of the cone(smaller distal end seen in Fig. 1)  and opens to a relatively larger opening at a second end of the cone that is opposite the first end (larger proximal end seen in Fig. 1);
(ii) a multi-channel electrode assembly including at least two recording sites that are disposed within the cavity defined by the cone (distal end of recording wires 14; [0030] “Such a neurotrophic electrode 10 includes a hollow glass cone 12 containing gold recording wires 14 that allow recording from axons 4 growing from neural cells 2 into the glass cone 12 under the influence of trophic factors. Changes in electrical potential between the recording wires 14 are input into an amplifier 16, which generates an output 18 corresponding to the change”), each recording site coupled to a wire that extends out of the large end of the cone (see Fig. 1 where wires 14 extends out the large end of the cone); and 
(iv) a neurite-attracting substance disposed within the cone ([0024] “axons 4 growing from neural cells 2 into the glass cone 12 under the influence of trophic factors”); 
(b) a wireless power receiver and communication circuit in communication with the neural implant electrode system, configured to be disposed within the patient's body at a predetermined location ([0040]-[0041] refers to the electronic module and receiving antennae, interpreted as the wireless power receiver and communication circuit, in communication with the electrode implanted on the skull, interpreted as the predetermined location); 
(c) an external telemetry unit (Fig. 4: receiver 134 and computer 130) configured to communicate with the wireless power receiver and communication circuit ([0030] refers to 134/130 communicating with the electrode), the external telemetry and power unit configured to operate outside of the patient's body (Fig. 4 and [0030]).
While Kennedy discloses at least two recording sites coupled to a wire, Kennedy does not explicitly disclose each wire ending in a connection pad; and (iii) a dielectric ribbon that encases each wire but that exposes each recording site and that exposes each connection pad. 
However, Kennedy II discloses an implantable electrode system for the brain (Fig. 3-5; abstract). The electrode system (Fig. 3-4) comprises a cone (34) with wires (14, 14’) connected to recording sites (26, 26’ within cone) that are situated within the cone (see Fig. 4; Col. 7, Lines 27-41). Each wire ends in a connection pad (exposed end 26, 26’ within pin 30, 30’; See Fig. 3). A dielectric ribbon encases each wire but exposes each recording site (26, 26’ within cone) and 
Further, while Kennedy discloses an external telemetry unit, Kennedy fails to disclose the external unit is a power unit configured to provide power. 
However, Wells discloses an implantable device (Fig. 1B). The device comprises a receiver (161) that is wirelessly coupled to an external telemetry and power unit (130) that powers the implantable device ([0136] discusses a power-amplified modulated RF signal 152 is transmitted from an external antenna or transmitting coil 153 to the internal coil 161 that powers the wireless circuitry 120 “circuitry 120 receives the modulated RF signal using its receiving coil 161, and uses much of the received RF signal 162 to power the rest of circuitry 120”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the external telemetry unit of Kennedy to incorporate the external power unit configured to provide power of Wells. This configuration provides the benefit of obviating the need to replace the battery after each use, thereby simplifying the device. 
Regarding dependent claim 2, in view of the combination of claim 1, Kennedy further discloses wherein the neural implant electrode system comprises a neurotrophic electrode  and an amplifier coupled thereto ([0040] discusses the amplifiers in the electronic module for receiving power to power the system), the amplifier configured to receive power from the wireless power receiver and communication circuit ([0040] discusses the amplifier receiving power from the electronic module).
Regarding dependent claim 4, in view of the combination of claim 1, Kennedy further discloses wherein the non-conductive cone (12) comprises a material selected from a list consisting of: glass ([0024]), quartz, silicon, and polyamide. Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 5, in view of the combination of claim 1, Kennedy further discloses wherein the neurite-attracting substance comprises a substance selected from a list consisting of: neural growth factors ([0024] “trophic factors”, nerve segments, endothelium, stem cells, and combinations thereof.  The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 6, in view of the combination of claim 1, Kennedy further discloses wherein the wire comprises a selected one of platinum or gold ([0024]). The Examiner notes the remainder of the limitations are in the alternative. 
Regarding dependent claim 10, in view of the combination of claim 1, Wells further discloses wherein the wireless power receiver and communication circuit (120) includes: 
(a) a circuit that includes a data transmitter and a wireless power receiver (161; [0136] discusses coil 161 receiving a modulated RF signal transmitted from outside the body to power the circuitry); 
(b) an electronic device for conditioning a signal from the neural implant electrode system for transmission (163; [0136] refers to 163 as rectifying the signal to RF voltage; and 
(c) a rechargeable battery ([0136] “recharge any internal battery source”).
Claims 7-8, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US PGPUB: 2005/0144005) in view of Kennedy (US Patent No.: 4,852,573, hereinafter “Kennedy II”) and Wells et al (US PGPUB: 2011/0295331), further in view of Miesel et al (US PGPUB: 2007/0123758). 
Regarding dependent claim 7, in view of the combination of claim 1, Kennedy/Wells do not explicitly disclose wherein the wireless power receiver and communication circuit is coupled to the neural implant electrode system via a biocompatible implantable cable. 
However, Miesel discloses a neural implant electrode system (Fig. 1: 24/26) coupled to a circuit (18). The circuit (18) is coupled to the neural implant electrode system (24/26) via a biocompatible implantable cable (22; see Fig. 1; [0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Kennedy to incorporate the biocompatible implantable cable of Miesel. This configuration provides the benefit of allowing sensed information to be collected and provided to a clinician or patient in order to evaluate and improve the course of therapy for an identified ailment ([0052]). 
Regarding dependent claim 8, in view of the combination of claim 1, Kennedy/Wells do not explicitly disclose wherein the predetermined location comprises the patient's chest.
However, Miesel discloses a neural implant electrode system (Fig. 1: 24/26) coupled to a circuit (18). The circuit (18) is coupled is at a predetermined location that comprises the patient’s chest (Fig. 1; [0052]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Kennedy to incorporate the predetermined location comprises the patient's chest of Miesel. This configuration provides the 
Regarding independent claim 14, Kennedy discloses a neural implant system (Fig.1, Fig. 4) for communicating neural impulses generated by a brain of a patient having a body ([0023] “At least one electrode is implanted in the brain in the areas of local activity and neural impulses (such as neuronal discharges or action potentials) are sensed at the electrodes”; [0030]), comprising:
(a) a neural implant electrode system (10) configured to be implanted in a selected site of the patient's brain ([0023]-[0024] refers to implanting the electrode into the patient’s brain), the neural implant system including a neurotrophic electrode ([0024]) and an amplifier (16) coupled thereto (Fig, 1), the neural implant electrode system, including: 
(i) a non-conductive cone (12) that consists essentially of a material that is stable in a neural environment ([0024] refers to the cone made from glass, a material stable in a neural environment) and that defines a cavity ([0024] refers to the cone as hollow, necessarily defining a cavity; see also Fig. 1 which displays the cone as hollow to accommodate wires 14), the cavity opening to a small opening at a first end of the cone(smaller distal end seen in Fig. 1)  and opens to a relatively larger opening at a second end of the cone that is opposite the first end (larger proximal end seen in Fig. 1);
(ii) a multi-channel electrode assembly including at least two recording sites that are disposed within the cavity defined by the cone (distal end of recording wires 14; [0030] “Such a neurotrophic electrode 10 includes a hollow glass cone 12 containing gold recording wires 14 that allow recording from axons 4 growing from neural cells 2 , each recording site coupled to a wire that extends out of the large end of the cone (see Fig. 1 where wires 14 extends out the large end of the cone); and 
 (iv) a neurite-attracting substance disposed within the cone ([0024] “axons 4 growing from neural cells 2 into the glass cone 12 under the influence of trophic factors”); 
 (b) a wireless power receiver and communication circuit in communication with the neural implant electrode system, configured to be disposed within the patient's body at a predetermined location ([0040]-[0041] refers to the electronic module and receiving antennae, interpreted as the wireless power receiver and communication circuit, in communication with the electrode implanted on the skull, interpreted as the predetermined location) and to provide power to the neural implant electrode system and to receive a signal therefrom ([0030], [0034], [0040]-[0041] discuss the electronic module for providing power and receiving signals sensed at the electrodes);
(c) an external telemetry unit (Fig. 4: receiver 134 and computer 130)  configured to communicate with the wireless power receiver and communication circuit ([0030] refers to 134/130 communicating with the electrode), the external telemetry and power unit configured to operate outside of the patient's body (Fig. 4 and [0030]).
While Kennedy discloses at least two recording sites coupled to a wire, Kennedy does not explicitly disclose each wire ending in a connection pad; and (iii) a dielectric ribbon that encases each wire but that exposes each recording site and that exposes each connection pad. 
However, Kennedy II discloses an implantable electrode system for the brain (Fig. 3-5; abstract). The electrode system (Fig. 3-4) comrpsies a cone (34) with wires (14, 14’) connected to recording sites (26, 26’ within cone) that are situated within the cone (see Fig. 4; Col. 7, Lines 27-41). Each wire ends in a connection pad (exposed end 26, 26’ within pin 30, 30’; See Fig. 3). A dielectric ribbon encases each wire but exposes each recording site (26, 26’ within cone) and each connection pad (26, 26’ within pin 30); (Col. 4, Lines 19-21 “Wire 14 is a conductive material insulated for substantially over its entire length to prevent electrical contact with the body other than in selected areas”; Col. 5, Lines 5-7; Col. 7, Lines 31-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode system of Kennedy to incorporate  each wire ending in a connection pad; and (iii) a dielectric ribbon that encases each wire but that exposes each recording site and that exposes each connection pad of Kennedy II because this construction allows the recording of signals transmitted only by the nerve fibers in the immediate vicinity of exposed end, and excludes transmission of spurious signals from surrounding nerve tissue 9Col. 5, Lines 11-16). 
Further, while Kennedy discloses an external telemetry unit, Kennedy fails to disclose the external unit is a power unit configured to provide power. 
However, Wells discloses an implantable device (Fig. 1B). The device comprises a receiver (161) that is wirelessly coupled to an external telemetry and power unit (130) that powers the implantable device ([0136] discusses a power-amplified modulated RF signal 152 is transmitted from an external antenna or transmitting coil 153 to the internal coil 161 that powers the wireless circuitry 120 “circuitry 120 receives the modulated RF signal using its receiving coil 
Further, Kennedy/Wells do not explicitly disclose the wireless power receiver and communication circuit being coupled to the neural implant electrode system via a biocompatible implantable cable. 
However, Miesel discloses a neural implant electrode system (Fig. 1: 24/26) coupled to a circuit (18). The circuit (18) is coupled to the neural implant electrode system (24/26) via a biocompatible implantable cable (22; see Fig. 1; [0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Kennedy to incorporate the biocompatible implantable cable of Miesel. This configuration provides the benefit of allowing sensed information to be collected and provided to a clinician or patient in order to evaluate and improve the course of therapy for an identified ailment ([0052]). 
Regarding dependent claim 17, in view of the combination of claim 14, Wells further discloses wireless power receiver and communication circuit includes:
(a) a circuit that includes a data transmitter and a wireless power receiver (161; [0136] discusses coil 161 receiving a modulated RF signal transmitted from outside the body to power the circuitry); 
(b) an electronic device for conditioning a signal from the neural implant electrode system for transmission (163; [0136] refers to 163 as rectifying the signal to RF voltage); and 
(c) a rechargeable battery ([0136] “recharge any internal battery source”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US PGPUB: 2005/0144005) Kennedy (US PGPUB: 2005/0144005) in view of Kennedy (US Patent No.: 4,852,573, hereinafter “Kennedy II”) and Wells et al (US PGPUB: 2011/0295331), further in view of Miesel (US Patent: 6,248,080), hereinafter “Miesel II” AND Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US PGPUB: 2005/0144005) in view of Kennedy (US Patent No.: 4,852,573, hereinafter “Kennedy II”) , Wells et al (US PGPUB: 2011/0295331), and Miesel et al (US PGPUB: 2007/0123758), further in view of Miesel (US Patent: 6,248,080), hereinafter “Miesel II”.
Regarding dependent claims 9 and 16, in view of the combination of claims 1 and 14, Kennedy does not explicitly disclose the wireless power receiver and communication circuit wherein the predetermined location comprises a location behind an ear of the patient (claim 9); and wherein the predetermined location comprises a selected on of the patient's chest or a location behind an ear of the patient (claim 16).
However, Miesel II discloses an implantable device (Fig. 1a: 100) located behind the ear of the patient (Fig. 1a; Col. 8, Lines 30-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the predetermined location of Kenned to be behind an ear of the patient of Miesel II. This configuration is utilized as a suitable and preferable location for the IMD for sensing physiological signals originating in the brain (Col. 3, Lines 24-33). Examiner notes the remainder of the limitations are in the alternative. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US PGPUB: 2005/0144005) Kennedy (US PGPUB: 2005/0144005) in view of Kennedy (US Patent No.: 4,852,573, hereinafter “Kennedy II”) and Wells et al (US PGPUB: 2011/0295331), further in view of Giftakis et al (US PGPUB: 2007/0239230) AND Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US PGPUB: 2005/0144005) in view of Kennedy (US Patent No.: 4,852,573, hereinafter “Kennedy II”) , Wells et al (US PGPUB: 2011/0295331), and Miesel et al (US PGPUB: 2007/0123758), further in view of Giftakis et al (US PGPUB: 2007/0239230).  
Regarding dependent claims 11 and 18, in view of the combination of claims 10 and 17, Kennedy does not explicitly disclose wherein the wireless power receiver and communication circuit is enveloped in a watertight biocompatible package.
However, Giftakis discloses an implantable device comprising a biocompatible housing ([0114]; interpreted as biocompatible package). The housing comprises a coating or overmold formed from a biocompatible material that provides a watertight seal for the electronic components housing within the housing ([0114]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Kennedy to incorporate the watertight biocompatible package of Giftakis. This configuration privies the benefit of protecting the electronic components from exposure to bodily fluids ([0114]). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US PGPUB: 2005/0144005) Kennedy (US PGPUB: 2005/0144005) in view of Kennedy (US Patent No.: 4,852,573, hereinafter “Kennedy II”) and Wells et al (US PGPUB: 2011/0295331), further in view of Poon et al (US PGPUB: 2015/0335285) AND Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US PGPUB: 2005/0144005) in view of Kennedy (US Patent No.: 4,852,573, hereinafter “Kennedy II”) , Wells et al (US PGPUB: 2011/0295331), and Miesel et al (US PGPUB: 2007/0123758), further in view of Poon et al (US PGPUB: 2015/0335285).  
Regarding dependent claims 12 and 19, in view of the combination of claims 1 and 14, Wells further discloses the wherein the wireless power receiver and communication circuit (120) includes: (a) at least one RF-to-DC rectifier (163; [0136] “(e.g., by rectifying the RF signal 162 to a DC voltage 164”); but fails to disclose (b) at least one antenna, in communication with the RF-to-DC rectifier for transmitting a power signal and for receiving a data signal.
However, Poon discloses an implantable device (Fig. 1: 102) comprising a circuit (108) that includes an antenna (106) for transmitting a power signal and receiving a data signal ([0020], [0042], [0047] discuss the antenna configured to receive power to power the sensing device and configured to communicate the send signal to the external device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Kennedy/Wells to incorporate the antenna of Poon. This configuration provides the benefit of an optimized design for the implanted antenna in order to minimize the effect of biological reaction to the presence of the implanted device ([0041]). 
Regarding dependent claims 13 and 20, in view of the combination of claims 1 and 14, Kennedy/Wells does not explicitly disclose the wherein the external telemetry and power unit comprises (a) a power supply; and (b) an RF power and data signal generator, coupled to the power supply.
However, Poon discloses an implantable device (Fig. 1: 102) comprising an external telemetry and power unit (Fig. 2: 204) that includes a power supply and a data signal generator (Fig. 2; [0060] “The external device can wirelessly transfer power and data with a signal . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes Applicant stated that the art of record did not teach the limitation “a dielectric ribbon that encases each wire but that exposes each recording site and that exposes each connection pad” (p. 11, Remarks). This amendment necessitated a new grounds of rejected outlined above in detail in view of Kennedy II which discloses the claimed dielectric ribbon. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        


/EUN HWA KIM/Primary Examiner, Art Unit 3794